DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 3-4-2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-6, 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee 9,793,981.

As to claim 5, Lee discloses a method comprising: discovering, by a processor [180] of a wearable electronic device [100-1,100-2,100-3,100-4], a first device [100-1,100-2,100-3,100-4] and a second device [100-1,100-2,100-3,100-4] via a radio [110] of the wearable electronic device; receiving, by the processor, sensor data from a motion sensor of the wearable electronic device, wherein the sensor data comprises (i) first angle data between the wearable electronic device and the first device, (ii) second angle data between the wearable electronic device and the second device and (iii) motion data indicative of motion of the wearable electronic device over a first duration of time (see col. 3, lines 27-30; col. 5, lines 56-66; col. 12, lines 37-45; col. 15, lines 21-54; col. 16, lines 6-23) [please note that under a first interpretation a single gesture can provide the first and second angle; under a different interpretation each angle data is sensed from each device]; determining, by the wearable electronic device, a first radio frequency (RF) signal strength value of a first wireless connection between the first device and the wearable electronic device (see col. 13, line 65 – col. 14, line 16); determining, by the wearable electronic device a second RF signal strength value of a second wireless connection between the second device and the wearable electronic device (see col. 15, lines 21-54; col. 17, lines 16-27); determining, by the wearable electronic device, using the first angle data, the second angle data, the first RF signal strength value, and the second RF signal strength value, iv) a position of the wearable electronic device and v) that the position of the wearable electronic device indicates selection of the second device; determining, by the wearable electronic device using the sensor data, a gesture associated with the motion of the wearable electronic device 
As to claim 6, Lee discloses the method of claim 5, wherein determining and v) that the position of the wearable electronic device indicates selection of the second device comprises determining that the position of the wearable electronic device indicates selection of the second device using a first trained model, wherein the first angle data, the second angle data, the first RF signal strength value, and the second RF signal strength value are inputs into the first trained model [pre-saved motion pattern used in conjunction RSSI] (see col. 16, line 60 – col. 17, line 27; col. 22, line 65-67; col. 18, lines 34-49).
As to claim 22, Lee discloses a handheld electronic device [100-1,100-2,100-3,100-4] comprising: a radio [110]; a sensor [110,120,130,140]; and a processor [180] coupled to the radio and the sensor (see fig. 1), wherein the processor is to: receive sensor data from the sensor, wherein the sensor data comprises (i) first angle data between the handheld electronic device and a first device [100-1,100-2,100-3,100-4]3, and (ii) second angle data between the handheld electronic device and a second device [100-1,100-2,100-3,100-4] (see col. 3, lines 27-30; col. 5, lines 56-66; col. 12, lines 37-45; col. 15, lines 21-54; col. 16, lines 6-23) [please note that under a first interpretation a single gesture can provide the first and second angle; under a different interpretation each angle data is sensed from each device]; determine a first radio frequency (RF) signal strength value of a first wireless connection between the first device and the handheld electronic device (see col. 13, line 65 – col. 14, line 16); determine a second 
As to claim 23, Lee discloses the handheld electronic device of claim 22, wherein the handheld electronic device, to determine the selection of the second device, uses a first trained model, wherein the first angle data, the second angle data, the first RF signal strength value, and the second RF signal strength value are inputs into the first trained model [pre-saved motion pattern used in conjunction RSSI] (see col. 16, line 60 – col. 17, line 27; col. 22, line 65-67; col. 18, lines 34-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As to claim 11, Lee discloses the method of claim 5, further comprising: detecting, by the wearable electronic device during an idle mode of the wearable electronic device a motion of the wearable electronic device using the sensor data from the motion sensor (see col. 26, line 59 – col. 27, line 29);  transitioning, by the wearable electronic device, from the idle mode to a discovery mode; initiating, by the wearable electronic device during the discovery mode, a first discovery process with a first protocol to discover any devices using the first protocol; and initiating, by the wearable electronic device during the discovery mode and after the first discovery process, a second discovery process with a second protocol to discover any devices using a second protocol (see col. 13, lines 31-37). Lee fails to disclose the detection before discovering the first device. However, regardless the order of the steps it still would bring the same predictable result of detecting motion to active the desired outcome and/or function. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to detect motion before discovering for the simple purpose of awaking and/or using a gesture to enter in the desired function mode.
As to claim 28, Lee discloses the handheld electronic device of claim 22, wherein the processor is further to: detect, during an idle mode [normal and/or locked] of the handheld electronic device a motion of the handheld electronic device using the sensor .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jin 10,484,673.

As to claim 12, Lee discloses the method of claim 5, further comprising: receiving, by a multi-protocol stack of the processor [enabling multiple protocol for the processor] (see col. 4, line 50 – col. 5, line 11), a first packet of the radio, wherein the radio is a single radio [110]; and sending, by the multi-protocol stack, a second packet [please note that digital protocols will inherently use packets] (see col. 4, line 50 – col. 5, line 11). Lee fails to disclose the layer. In an analogous art, Jin discloses using the multi-mode PHY layer (see col. 7, lines 36-61). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present .

Allowable Subject Matter
Claims 1-4 are allowed.
Claims 7-10, 13-14 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lee discloses the handheld electronic device of claim 22, further comprising a user interface [130] coupled to the processor [180], wherein the processor is further to: receive, via the user interface device, user input; establish, in response to the user input (see col. 5, lines 51-55; col. 10, lines 35-41), a wireless connection with a wireless access point device using the radio [110], wherein the wireless access point device is communicatively coupled to the first and the second devices (see col. 12, lines 21-36); and receive a first and second trained model (see col. 12, lines 37-45; col. 22, line 65 - col. 23, line 10). Lee fails to disclose a device database. The closest prior art would be Rao which discloses a device database [804,1001] via the wireless access point device (see par. 0002, 0010, 0029), wherein the device database comprises (iii) a device identifier associated with the first device (see par. 0021), and (v) profile information for the device, and wherein the device are associated with a user account (see par. 0010-0013). However, the above combination still fails to disclose every single claimed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen 2009/0265470 discloses using gesture to select and configure device communication.
Heo 20150215443 discloses a mobile terminal that can connect to a plurality of devices by the use of gestures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARCOS L TORRES/Primary Examiner, Art Unit 2647